Citation Nr: 0947788	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-31 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for organic back pain 
(claimed as a back injury), including as secondary to his 
service-connected right knee disability.

2.  Entitlement to service connection for a left knee 
condition, including as secondary to his service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to December 
1989, and had additional service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, inter alia, denied the Veteran's 
August 2006 claims for entitlement to service connection for 
organic back pain (claimed as a back injury) and a left knee 
condition.

In November 2008, the Veteran testified before a Decision 
Review Officer (DRO) at the RO.

In October 2009, the Veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge; 
a copy of the hearing transcript is associated with the 
record.

The Board notes that, in February 2007, the Veteran notified 
the RO that he no longer wished to be represented by the 
Disabled American Veterans.  However, because the Veteran 
subsequently elected to be represented by the Disabled 
American Veterans at his aforementioned DRO and Board 
hearings, the Board continues to acknowledge the Disabled 
American Veterans as the Veteran's representative.

The Board also notes that the Veteran raised the issue of 
entitlement to service connection for neuropathy at his 
October 2009 hearing.  The Veteran was initially denied 
service connection for that condition in a December 2007 
rating decision, and following submission of a notice of 
disagreement, was provided with a Statement of the Case (SOC) 
in June 2009.  Because the Veteran did not file a timely 
substantive appeal (Form 9), the December 2007 decision is 
considered a final decision.  Consequently, the Board 
construes the Veteran's discussion of his claim for 
entitlement to service connection for neuropathy as a request 
to reopen his claim, and refers that request to the RO for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claims for service connection 
for organic back pain (claimed as a back injury), and for a 
left knee condition.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
where it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 
(2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (A) Contains competent lay 
or medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.

With regard to the Veteran's claim for entitlement to service 
connection for organic back pain (claimed as a back injury), 
including as secondary to his service-connected right knee 
disability, the Board finds that the Veteran's VA and private 
medical records show diagnoses of degenerative disc disease, 
arthritis, lumbar spondylosis, sacroiliitis, lumbar post 
laminectomy syndrome, lumbar radiculopathy, a herniated disc 
on the right at L4-5, and a central herniated disc at L5-S1.  
Additionally, the information and evidence of record 
indicates that his back condition may be associated with an 
injury in service, or with his service-connected right knee 
disability.  Specifically, the Veteran stated at his October 
2009 hearing before the undersigned Veterans Law Judge that 
his doctors have told him that his back condition is 
secondary to his service-connected right knee disability (p. 
3) or was injured in service at the same time that he injured 
his right knee (p. 8).  Therefore, a medical examination is 
necessary in this case.

On remand, the RO should request from the Veteran the names 
and contact information of the clinicians who allegedly 
provided him with etiological opinions relating his back 
condition to an injury in service, or to his service-
connected right knee disability.  If the RO is able to obtain 
said information, then it should contact those clinicians and 
obtain documentation of those etiological opinions for the 
record.

Also on remand, the RO should schedule the Veteran for an 
orthopedic examination, by an appropriate specialist, to 
determine the nature, extent, and etiology of his back 
condition.  The claims file should be made available to, and 
be reviewed by, the examiner in connection with the 
examination, and the report should so indicate.  The 
examiner's review of the claims file should include a review 
of a January 1997 report by Dr. S.F.M., a private physician, 
to whom the Veteran stated that he had injured his back while 
lifting cargo while engaged in private employment in December 
1996; and a review of the Veteran's November 2008 hearing 
before a DRO, in which he stated that he reinjured his back 
in a car accident after service, in 1993.  All indicated 
tests and studies should be undertaken.  The examiner should 
express an opinion as to whether it is at least as likely as 
not (meaning 50 percent or more probable) that the Veteran's 
back condition was caused or aggravated by his time in 
service.  The examiner should also express an opinion as to 
whether it is at least as likely as not (meaning 50 percent 
or more probable) that the Veteran's back condition was 
caused or aggravated by his service-connected right knee 
disability.  Rationale for opinions expressed should be given 
in detail.  If it is not possible to provide an opinion, the 
examiner should provide a rationale for why he cannot express 
an opinion in either the affirmative or the negative.

With regard to the Veteran's claim for entitlement to service 
connection for a left knee condition, including as secondary 
to his service-connected right knee disability, the Board 
finds that the Veteran's VA treatment records show diagnoses 
of osteoarthritis, and of truncation of the anterior horn of 
the medial meniscus.  Additionally, the information and 
evidence of record indicates that his left knee condition may 
be associated with his service-connected right knee 
disability.  Specifically, the Veteran stated at his October 
2009 hearing before the undersigned Veterans Law Judge that 
his doctors have told him that his left knee condition is 
secondary to his service-connected right knee disability (pp. 
3, 5, 6, 8).  Therefore, a medical examination is necessary 
in this case.

On remand, the RO should request from the Veteran the names 
and contact information of the clinicians who allegedly 
provided him with etiological opinions relating his left knee 
condition to his service-connected right knee disability.  If 
the RO is able to obtain said information, then it should 
contact those clinicians and obtain documentation of those 
etiological opinions for the record.

Also on remand, the RO should schedule the Veteran for an 
orthopedic examination, by an appropriate specialist, to 
determine the nature, extent, and etiology of his left knee 
condition.  The claims file should be made available to, and 
be reviewed by, the examiner in connection with the 
examination, and the report should so indicate.  All 
indicated tests and studies should be undertaken.  The 
examiner should express an opinion as to whether it is at 
least as likely as not (meaning 50 percent or more probable) 
that the Veteran's left knee condition was caused or 
aggravated by his time in service.  The examiner should also 
express an opinion as to whether it is at least as likely as 
not (meaning 50 percent or more probable) that the Veteran's 
left knee condition was caused or aggravated by his service-
connected right knee disability.  Rationale for opinions 
expressed should be given in detail.  If it is not possible 
to provide an opinion, the examiner should provide a 
rationale for why he cannot express an opinion in either the 
affirmative or the negative.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran the names and 
contact information of the clinicians who 
allegedly provided him with etiological 
opinions relating his back condition to an 
injury in service, or to his service-
connected right knee disability; and 
relating his left knee condition to his 
service-connected right knee disability.  
If the RO is able to obtain said 
information, then it should contact those 
clinicians and obtain documentation of 
those etiological opinions for the record.

2.  Schedule the Veteran for an orthopedic 
examination, by an appropriate specialist, 
to determine the nature, extent, and 
etiology of his back condition.  The 
claims file should be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  The examiner's 
review of the claims file should include a 
review of a January 1997 report by Dr. 
S.F.M., a private physician, to whom the 
Veteran stated that he had injured his 
back while lifting cargo while engaged in 
private employment in December 1996; and a 
review of the Veteran's November 2008 
hearing before a DRO, in which he stated 
that he reinjured his back in a car 
accident after service, in 1993.  All 
indicated tests and studies should be 
undertaken.  The examiner should express 
an opinion as to whether it is at least as 
likely as not (meaning 50 percent or more 
probable) that the Veteran's back 
condition was caused or aggravated by his 
time in service.  The examiner should also 
express an opinion as to whether it is at 
least as likely as not (meaning 50 percent 
or more probable) that the Veteran's back 
condition was caused or aggravated by his 
service-connected right knee disability.  
Rationale for opinions expressed should be 
given in detail.  If it is not possible to 
provide an opinion, the examiner should 
provide a rationale for why he cannot 
express an opinion in either the 
affirmative or the negative.

3.  Schedule the Veteran for an orthopedic 
examination, by an appropriate specialist, 
to determine the nature, extent, and 
etiology of his left knee condition.  The 
claims file should be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  All indicated 
tests and studies should be undertaken.  
The examiner should express an opinion as 
to whether it is at least as likely as not 
(meaning 50 percent or more probable) that 
the Veteran's left knee condition was 
caused or aggravated by his time in 
service.  The examiner should also express 
an opinion as to whether it is at least as 
likely as not (meaning 50 percent or more 
probable) that the Veteran's left knee 
condition was caused or aggravated by his 
service-connected right knee disability.  
Rationale for opinions expressed should be 
given in detail.  If it is not possible to 
provide an opinion, the examiner should 
provide a rationale for why he cannot 
express an opinion in either the 
affirmative or the negative.

4.  Following completion of the above 
development, the RO should readjudicate 
the issues of entitlement to service 
connection for organic back pain (claimed 
as a back injury), including as secondary 
to his service-connected right knee 
disability, and of entitlement to service 
connection for a left knee condition, 
including as secondary to his service-
connected right knee disability.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claims.  38 C.F.R. § 
3.655 (2009).  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


